DETAILED ACTION
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, 23, 30, 31, 73-75, 84-86, drawn to a composition and a kit comprising said composition, classified in C07H 21/04.
II. Claims 39, 40, and 98-100, drawn to a composition and a kit comprising said composition, classified in C07H 21/04.
III. Claims 50-59 and 67-701, drawn to a method of using the composition of Group I, classified in C12Q1/686.
The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the different inventions have different nucleic acid sequences which are not related as evidenced by their non-overlapping SEQ ID Numbers.
Similarly, Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the composition of Group II is not required in the method of Group III.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the composition of Group I can be used in a materially distinct method such as identifying homologous sequences, sequencing, or eliciting an immune response.
Additional Species Requirement
The Office notes that Groups I and III employ an improper Markush group to claim multiple patentably distinct inventions.
A Markush claim requires that the members of the Markush, (1) share a common utility and (2) share a substantial structural feature disclosed as being essential to that utility (emphasis added). (MPEP 803.03).  The members of the Markush set forth in claims of Groups I and III are improper because none of the listed members exhibit any structural similarities.  
The specification clearly states that the Sets 1-17 are directed to different genes and locations of SARS-Cov2, therefore contains sequences which are not related.
For example, sets 11-13 are directed to different regions of OFR1ab:

“first open reading frame of SARS-CoV2 (ORF1ab) … set of polynucleotides can be Set-11 or Set 13, and the labeled polynucleotide comprises a sequence selected from the group consisting of nucleotides 5-29 of SEQ ID NO: 77 and nucleotides 5-29 of 9” (section [0007])

“another implementation targeting ORF1ab, the set of polynucleotide is Set-12 and the labeled polynucleotide comprises nucleotides 6-26 of SEQ ID NO: 78” (section [0077])

Further, Sets 5 and 9 are an embodiment directed to another gene N; Sets 1 and 4 are directed to a different location of gene N; Sets 3 and 8 directed to yet another different location of gene N (see section [0008]).
Sets 14-17 are directed to yet another gene E on different locations (see section [0009]).
	As to the species requirement, the following is required.
This application contains claims directed to the following patentably distinct species of Sets of polynucleotides. The species are independent or distinct because they are directed to different locations of a gene or directed to multiple different genes which have different nucleotide sequences. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single Set and probes which relate to the elected single Set, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The Office must perform a sequence search for each of the multiple recited SEQ ID Number included in each Set in commercial, issued-patent, and pre-grant patent publication databases, which each SEQ ID number producing over 50 potential sequence results, each of which must be perused for their applicability to the claimed invention.  Therefore, searching all of the SEQ ID Numbers for the entire Sets as presently claimed would result in an enormous search and examination burden to the Office.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
In addition, Applicants will not be entitled to additional species examination because the claims will be rejected under 112b for use of improper Markush claim language:
Improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping would be improper if the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Rejoinder under In re Ochiai
	The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product, and a product claim is subsequently found allowable, withdrawn process claims that depend from or otherwise include all the limitations of the allowable product claim will be rejoined in accordance with the provisions of MPEP § 821.04.  Process claims that depend from or otherwise include all the limitations of the patentable product will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.  Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112.  Until an elected product claim is found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowed product claim will not be rejoined.  See “Guidance on Treatment of Product and Process Claims in light of In re Ochiai, In re Brouwer and 35 U.S.C. § 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims.  Failure to do so may result in a loss of right to rejoinder.
	Further, note that the prohibition against double patenting rejection of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
	Finally, Applicants are advised that in the event of rejoinder, if the application containing the rejoined claims is not in condition for allowance, the subsequent Office Action may be made FINAL, or, if the application was already under FINAL rejection, the next Office Action may be made an advisory action.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        July 5, 2022
/YJK/
	

  			
	
	
	
	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claims 60-66 is identified as being canceled, but contains a claim text preceded by a conflicting identifier “original”.  The limitation has been considered as being canceled for the purpose of this restriction requirement.